Exhibit 10.41 [], 2016 Dear [Employee Name]: I am pleased to notify you that Alliance HealthCare Services, Inc. (the “Company”) has selected you to be a participant in the Alliance HealthCare Services, Inc. Long Term Incentive Program (the “Program”) for the 2016 Plan Year.You have been granted the following under the Program: 1. An award of options to purchase [] shares of the Company’s common stockgranted under the Company’s 1999 Equity Plan for Employees of Alliance and Subsidiaries (as amended from time to time, the “Plan”) and evidenced by a stock option agreement in a form previously approved by the Company with a per share exercise price equal to the closing stock trading price per share of the Company’s common stock on the date approval (the “Grant Date”). [If, on or prior to [, 2016], you execute your Amendment to Executive Severance Agreement as approved by the Special Committee of the Board on March 23, 2016 (the “Performance Vesting Condition”), the Option will vest as follows] [The Option will vest as follows]: · One-third (1/3) of the Option will vest on the first anniversary of the Grant Date, subject to your continued employment through the vesting date. · The remaining two-thirds (2/3) of the Option will vest in equal installments on each of the second and third anniversary of the Grant Date, subject in each case to your continued employment through the vesting date. All other terms of the Option will be pursuant to the Plan. 2. An award of [] restricted stock units (“RSUs”) granted under the Plan and evidenced by a restricted stock unit agreement in a form previously approved by the Company. [In the event the Performance Vesting Condition is met on or prior to [, 2016], the RSUs will vest as follows] [The RSUs will vest as follows]: · One-third (1/3) of the RSUs will vest on the first anniversary of the Grant Date, subject to your continued employment through the vesting date. · The remaining two-thirds (2/3) of the RSUs will vest in equal installments on each of the second and third anniversary of the Grant Date, subject in each case to your continued employment through the vesting date.
